Citation Nr: 1537617	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, status post-total replacement, currently evaluated as 60 percent disabling.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran had almost continuous active service from October 1960 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to an increased rating for a right shoulder disability and TDIU.  

This matter was previously before the Board in June 2014, when it was remanded for further development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's prior remand directives by scheduling the Veteran for a new examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  After completing the development directed by the Board, the AOJ increased the rating for the Veteran's right shoulder disability from 30 percent to 60 percent, effective November 18, 2009.

It should be noted the Board's June 2014 remand order erroneously referred the issue of entitlement to TDIU to the AOJ.  This issue should have been determined to have been on appeal at the time of the June 2014 remand, as a claim for increased compensation encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Furthermore, the issue was certified to the Board by the AOJ in July 2013, after the Veteran perfected an appeal following the issuance of a statement of the case.  The AOJ has not addressed the issue since the June 2014 remand, even though the rating for the Veteran's right shoulder was increased to meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's right shoulder disability, status post-total replacement, has been assigned a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051, the maximum rating authorized under VA's rating schedule beyond the one year following the implantation of the prosthesis, throughout the appeal period.

2.  There is no evidence that indicates the Veteran experiences right shoulder impairment equivalent to a flail joint or any additional symptomatology that is so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for a right shoulder disability, status post-total replacement, have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5200-03 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the AOJ sent the Veteran a letter in March 2011 that satisfied the VCAA notice requirement for his increased rating claim.

VA has also satisfied its duty to assist.  The AOJ obtained the Veteran's VA and private treatment records and attempted to obtain records from the Social Security Administration, which were previously destroyed.  The AOJ also completed the additional development requested by the Board's June 2014 remand and scheduled an additional VA examination in September 2014 to determine the current level of impairment caused by the Veteran's right shoulder disability.  Thus, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Veteran requested a hearing before the Board.  However, his representative withdrew the hearing request in a July 2015 informal hearing presentation after the rating for the right shoulder disability was increased to 60 percent.  Thus, a remand to schedule a hearing is unnecessary.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Entitlement to an Increased Rating for a Right Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

At the outset, the Board notes that several of the diagnostic codes dealing with the shoulder and arm have separate criteria based on whether the major or minor extremity is affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200-03.  Here, the Veteran is right handed.  Therefore, ratings for the major extremity must be considered in evaluating the Veteran's disability.  

As previously noted, the Veteran's right shoulder disability, status post-total replacement, is currently rated as 60 percent disabling under Diagnostic Code 5051.  See 38 C.F.R. § 4.71a.  The 60 percent rating is maximum rating authorized under VA's rating schedule beyond the one year following the implantation of the prosthesis and is warranted for chronic residuals of shoulder replacement consisting of severe, painful motion or weakness in the affected extremity.  Id.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy under Diagnostic Codes 5200 through 5203, suggesting the highest rating under 

Diagnostic Code 5051 contemplates these factors.  Additionally, the 60 percent rating reflects the highest rating available under several other diagnostic codes applicable to the shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5201, 5203.  As such, these codes are not for application here.

Under Diagnostic Code 5202, the Veteran could receive an 80 percent rating for his right shoulder disability (major arm) for loss of the head of the humerus (flail shoulder).  However, while the evidence does reflect that he has lost the head of his right humerus, which has been replaced with a prosthetic, he does not experience functional limitation equivalent to a flail joint.  Flail is defined by Dorland's Illustrated Medical Dictionary (31st ed. 2007) as exhibiting abnormal or paradoxical movement.  In the case of a flail shoulder, the abnormal or paradoxical movement would stem from the loss of the head of the humerus and the resulting disconnect between the humerous and the shoulder joint.  February 2013 and September 2014 examination reports reflect that the Veteran had severely limited range of motion, as well as weakness, in his right shoulder.  Yet, he was still able to actively manipulate the shoulder and move his right arm under his own power.  The reports are negative for evidence that the shoulder joint is subject to abnormal or paradoxical movement, rather, it is simply limited in its range and strength.  Further, the Veteran has not asserted that he experiences abnormal or paradoxical movement, rather, that he experiences limited range of motion, weakness, pain, incoordination, and fatigue.  As there is no evidence that the Veteran has symptoms of, or functional limitation equivalent to, a flail shoulder (paradoxical or abnormal joint motion), an 80 percent rating under Diagnostic Code 5202 is not warranted.  

Based on the available rating codes, the Veteran is already being compensated at the highest schedular rating possible for his right shoulder disability; therefore, an increased rating is not warranted on a schedular basis.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's right shoulder disability has resulted in prosthetic implant, painful motion, weakness, fatigability, incoordination, and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5200-03.  Diagnostic Code 5051 specifically awards a 60 percent disability rating for chronic residuals consisting of severe painful motion or weakness.  In this case, the Veteran's disability level and the symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. 114-15.


ORDER

Entitlement to a rating in excess of 60 percent for a right shoulder disability, status post-total replacement, is denied.
REMAND

As noted in the introduction, the Veteran's claim of entitlement to TDIU was on appeal at the time of the Board's June 2014 remand.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011) (stating the Board may resolve ambiguity regarding the issues on appeal at any stage in a proceeding by providing the claimant notice of potential defects); Rice v. Shinseki, supra.  Thus, the issue was inextricably intertwined with the rating of his right shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Yet, the AOJ has not addressed the issue of entitlement to TDIU since the rating assigned for the Veteran's right shoulder was increased to meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The record is also inadequately developed to make an informed decision with respect to TDIU, as there is limited evidence regarding the Veteran's education and occupational experience and past VA examiners have erroneously consider his retirement due to age when discussing the occupational impairment produced by his right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected right shoulder disability prevents him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him without consideration of age or impairment associated with other disabilities that are not service connected.  The examiner must provide reasons for the opinion.  

3.  Adjudicate the issue of entitlement to TDIU.  If entitlement to TDIU remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


